 Case 1:01-cr-00455-LMB Document 1959 Filed 09/02/20 Page 1 of 3 PageID# 446



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division



 UNITED STATES OF AMERICA,




 ZACARIAS MOUSSAOUI,                                            l:01-cr-455(LMB)
 a/k/a "Shaqil,"
 a/k/a"Abu Jhalid al Sahrawi,'

                Defendant.


                                              ORDER


       Acting pro se. defendant Zacarias Moussaoui("Moussaoui" or "defendant") has filed

four motions, three of which essentially repeat the same theme, which is that the defendant

believes various governmental authorities are obstructing justice by preventing him from

providing testimony in proceedings to help victims of various terrorist attacks and also from

testifying at the Military Commission proceedings. These motions, which are often difficult to

decipher, appear to claim that members ofthe Saudi royal family were behind the attacks on

September 11 and other terrorist events and that defendant and Bin-Laden were somehow duped

into their conduct by not being aware ofthis Saudi involvement. None ofthe proceedings

referenced in these motions is pending in this district. Therefore, as previously explained to the

defendant, his requests that this Court hold hearings on his various obstruction ofjustice claims

are without merit. Those previously filed motions have been denied and he has appealed those

rulings. [Dkt. Nos. 1937 and 1943]. Those notices ofappeal divest the Court of its mandate to

consider these repetitive claims. Moreover, even ifthe Court did have a mandate to consider

these duplicative motions, they raise issues unrelated to any matter pending in this district and

request relief not available to this defendant. For these reasons, it is hereby
Case 1:01-cr-00455-LMB Document 1959 Filed 09/02/20 Page 2 of 3 PageID# 447
Case 1:01-cr-00455-LMB Document 1959 Filed 09/02/20 Page 3 of 3 PageID# 448
